Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application No. 16/733,096 filed 01/02/2020 is in response to Applicants arguments/remarks and claims amendment filed 01/19/2022. Applicant’s response has been given full consideration. 
Claims Amendment
In the response filed on 01/19/2022 Applicant has amended the claims of the application. Claim 1 and 20 have been amended by including the electrode assembly is “housed by a package” and the protective layer is qualified by being “located inside the package and comprising a first section…and a second section…and a connecting section”. Claim 2 has been amended to better recite the limitations such as first extension part and also the second extension part being “partially outside the package’”. Limitations from claim 2 have also been added to claim 1 and 20.
The status of the claims stand as follows:
Currently amended 		1-2, 20
Original			3-19
Claims 1-20 are currently pending in this application. 



Withdrawal of Claim Rejection -35 USC § 102
The rejection of Claims 1, 7, 15-16, 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto et al. (U.S. PG Publication 2017/0110725) has been overcome by amendment of the claims. Therefore, the rejection has been withdrawn. 
Upon further consideration a new ground of rejection of independent Claim 1 and 20 under 103 over Sakamoto in view of Yamazaki and Cho et al. (U.S. PG Publication 2012/0115023) is made and presented in this Office Action.  The rejections of the dependent claims have also been accordingly modified. 
Objection to the Drawing
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include any reference to the package recited in the claims: The package is not mentioned in the description either. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) of the package in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended Claim 1 and 2 recite the limitation “a package” and the protective layer “located inside the package”. However, the instant specification does not include any description of a package. The word “package” appears only three times in the background section and without its relevance to the claimed invention. The specification also does not disclose a “housing” or an “outer casing” that can be interpreted to be equivalent to a package. It also does not explicitly disclose the protection layer is inside the battery or inside the cell or inside the battery cell so as to infer the presence of a package. 
Thus, the description fails to comply with the written description requirement.
Claims Rejection – 35 USC §103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.

Claim 1-2, 4-7, 10-12, 15-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (U.S. PG Publication U.S. 2017/0110725) in view of Yamazaki et al. (U.S. Patent 6,632,538) and Cho et al. (U.S. PG Publication 2012/0115023)

8. Regarding Claim 1, 2 and 20 and Sakamoto discloses a battery comprising an electrode assembly comprising a first electrode sheet 4, a first tab 32 electrically connected to the first electrode sheet 4; a second electrode sheet 5; and a second tab 33 electrically connected to the second electrode sheet 5, and an adhesive layer 34, considered equivalent to the protective layer, covering at least partial surface of the first tab 32 and at least partial surface of the second tab 33 (Sakamoto Fig. 1A, 1B, 2A, 2B, paragraph 0014). Instant specification also recognizes the claimed protective layer to be an adhesive layer (Instant Specification paragraph 0040). The first tab 33 comprises a first protruding part protruding from the first electrode sheet 4 a first extension part, electrically connected to the first protruding part; and a first connecting part, electrically connecting the first protruding part to the first extension part, wherein the first protruding part is located between the first electrode sheet 4 and the first extension part, the second tab 33 comprises: a second protruding part, protruding from the second electrode sheet 5; a second extension part, electrically connected to the second protruding part; and a second connecting part, electrically connecting the second protruding part to the second extension part, wherein the second protruding part is located between the second electrode sheet 5 and the second extension part (Sakamoto Fig. 2A).
Sakamoto discloses an adhesive layer 34 on the first tab 31 and an adhesive layer on the second tab 32 (Sakamoto Fig. 1A, 1B, 2A, 2B), the adhesive layer is considered equivalent to the protective layer on the first tab 31, and a protective layer on the second tab 31.
Sakamoto, however, is silent about the protective layer comprises a first section, covering at least partial surface of the first connecting part of the first tab; a connecting section; and a second section, covering at least partial surface of the second connecting part of the second tab, the first section, the connecting section and the second section being connected in sequence in a length direction of the protective layer; i.e. the same protective layer covering parts of the two tabs. Yamazaki discloses a battery, a battery case and tabs connect to the battery (Yamazaki col. 1 page 38-50), and exposed parts of strip-shaped tabs 59 and 60 projecting outward from an end of a battery case 51 are covered with an insulating electrode protecting film 61 to prevent accidental contact (Yamazaki col. 62 lines 45-49), and the protecting film 61 covers portions of the two tabs 59, 60. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery of Sakamoto by the disclosure of Yamazaki and made the protective layer extend to both the first tab and the second tab and prevent accidental contact and subsequent discharge (Yamazaki col. 62 lines 45-49). According to the MPEP this is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).
Both Sakamoto and Yamazaki are silent about the protective layer is located inside the package.  Cho discloses an electrode lead of a battery including a selectively-formed protection layer for anti-corrosion (Cho paragraph 0015, 0033), and the protective layer may be formed on all the cell inside portion of the positive electrode lead and the negative electrode lead (Cho paragraph 041). Cho teaches the protective layer reduces resistance of the cell (Cho paragraph 0041). 
Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the protective layer of Sakamoto as modified by Yamazaki and included the protective layer of the electrode leads to be inside the battery cell or inside the package or outer case of the battery in order to protect the electrodes leads from corrosion and reduce the resistance of cell as taught by Cho (Cho paragraph 0041). According to the MPEP this is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).
Regarding Claim 4 Sakamoto discloses the first connecting part 4C is formed by welding the first protruding part and the electrode tab 32 (Sakamoto Fig. 2A, paragraph 0051) to a achieve electrical connection between the protruding part and the electrode tab, equivalent to the first extension part and the second extension part. Sakamoto is silent about the first connecting part and second connecting part comprise a solder print, and a thickness of the first and second section, i.e. of the protective layer, is not less than 1.1 times of a protruding height of the first solder print and second solder print. However, it would have been obvious to a person of ordinary skill in the art to have made the two of comparable height so that not gap is formed.
Regarding claim 5 Sakamoto discloses adhesive film 34 for improving adhesion between the packaging material 31 and the negative electrode tub 33 is provided in a portion of the negative electrode tub 33, similarly to the positive electrode tub 32 (Sakamoto paragraph 0056); thus, the adhesive layer is a double-sided adhesive.
Regarding claim 6 Sakamoto discloses the first tab 31 comprises a plurality of the first protruding parts, and the second tab 32 comprises a plurality of the second protruding parts (Sakamoto Fig. 2A, 2B).
Regarding Claim 7 Sakamoto discloses the electrode assembly comprises a plurality of the first electrode sheets and a plurality of the second electrode sheets (Sakamoto Fig. 2A, 2B).
Regarding Claim 10 and 11 Sakamoto discloses the battery comprises a plurality of the first connecting parts and a plurality of the second connecting parts (Sakamoto Fig. 2A, 2B).
Regarding Claim 12 Sakamoto is silent about a third adhesive layer imposed on the first tab or the second tab. However, adding a third adhesive layer to the battery of Sakamoto would have been obvious to a person of ordinary skill in the art before the effective filing date to have added a third adhesive layer disposed between the first tab and the second tab since such as addition constitutes duplication of part. According to the MPEP mere duplication of parts has no patentable significance unless a new and unexpected results is produced (MPEP 2144.04 VIB).
Regarding Claim 15 and 16 Sakamoto discloses that in one embodiment the battery has a wound structure (Sakamoto paragraph 0025), wherein two sheets are wound together to form the electrode assembly (Sakamoto Fig. 9).
Regarding Claim 20 Sakamoto discloses an electronic device (Sakamoto Title, paragraph 0013) that employs the disclosed battery (Sakamoto paragraph 0016).

Claim 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (U.S. PG Publication U.S. 2017/0110725) in view of Yamazaki et al. (U.S. Patent 6,632,538) and Cho et al. (U.S. PG Publication 2012/0115023) and further in view of Jiang et al. (U.S. PG Publication 2019/0165339)

The discussion of Sakamoto, Yamazaki and Cho as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claim is this section.
Regarding Claim 3 Sakamoto is silent about the protective layer comprises an extension section located at an end of the protective layer and covering at least partial lateral surface of the electrode assembly. Jiang discloses an electrode assembly and secondary battery including a cell and a protective layer, the cell includes a cell body and an electrode tab protruding from the cell body (Jiang paragraph 0005). Jiang discloses the protective layer is disposed on a lateral side of the electrode body (Jiang Fig. 1, 2, paragraph 0040, 0041). Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the protective layer of Sakamoto by the teaching of Jiang and made the protective layer of Sakamoto extend beyond the tabs and cover at least partial lateral surface of the electrode assembly for an improved protection of the battery. According to the MPEP this is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).
Regarding Claim 17 Sakamoto is silent about a second adhesive layer disposed at a position of at least selected from between a first electrode sheet and a second electrode second, on a side of a first electrode sheet and on a side of a second electrode sheet. Jiang discloses an electrode assembly and secondary battery including a cell and a protective layer, the cell includes a cell body and an electrode tab protruding from the cell body (Jiang paragraph 0005). Jiang discloses the protective layer is disposed on a lateral side of the electrode body (Fig. 1, 2, paragraph 0040, 0041) considered to be equivalent to the adhesive layer disposed on a first side of the first electrode sheet and a second electrode sheet. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the protective layer of Sakamoto by the teaching of Jiang and made the protective layer of Sakamoto extend beyond the tabs and cover one side of the electrode assembly for an improved protection of the battery. According to the MPEP this is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).

Claim 8-9 rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (U.S. PG Publication U.S. 2017/0110725) in view of Yamazaki et al. (U.S. Patent 6,632,538) and Cho et al. (U.S. PG Publication 2012/0115023) and further in Jiang et al. (U.S. PG Publication 2019/0165339)

The discussion of Sakamoto, Yamazaki and Cho as applied to Claim 2 is fully incorporated here and is relied upon for the limitation of the claim is this section.
Regarding Claim 8 Sakamoto as modified by Yamazaki is silent about a second adhesive layer disposed at a position of at least selected from between a first electrode sheet and a second electrode second, on a side of a first electrode sheet and on a side of a second electrode sheet. Jiang discloses. Jiang discloses an electrode assembly and secondary battery including a cell and a protective layer, the cell includes a cell body and an electrode tab protruding from the cell body (Jiang paragraph 0005). Jiang discloses the protective layer is disposed on a lateral side of the electrode body (Jiang Fig. 1, 2, paragraph 0040, 0041) considered to be equivalent to the adhesive layer disposed on a first side of the first electrode sheet and a second electrode sheet. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the protective layer of Sakamoto by the teaching of Jiang and made the protective layer of Sakamoto extend beyond the tabs and cover one side of the electrode assembly for an improved protection of the battery. According to the MPEP this is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).
Regarding Claim 9 Jiang is silent that the protective layer further comprise a third section connected to connecting section and covering at least partial surface of the second adhesive layer. However, such an addition of a third section of the protective layer would have been obvious to a person of ordinary skill since Jiang teaches the addition protective layers reduce the risk of leakage (Jiang paragraph 0021). According to the MPEP this is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).

Claim 13-14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (U.S. PG Publication U.S. 2017/0110725) in view of Yamazaki et al. (U.S. Patent 6,632,538) and Cho et al. (U.S. PG Publication 2012/0115023) and further in view Zheng et al. (U.S. PG Publication 2020/0144624)

The discussion of Sakamoto, Yamazaki, and Cho as applied to Claim 1 above is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding Claim 13 and 14 Sakamoto is silent about the battery comprising a plurality of first tabs and plurality of second tabs connected to first electrode sheet and second electrode sheet. Zheng discloses a battery having a plurality of first electrode tabs and a plurality of second electrode tabs connected to the first electrode sheet and a second electrode sheet (Zheng paragraph 0080). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention in the art to have modified the battery of Sakamoto by the disclosure of Zheng and made plurality of tabs as taught by Zheng to facilitate stacking of the electrode sheets (Zheng paragraph 0080). This is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).
Regarding Claim 18 Sakamoto is silent about the battery has a stacked electrode structure. Zheng discloses the battery has the stacked structure, and the electrode assembly comprises a plurality of the first electrode sheets and a plurality of the second electrode sheets which overlap and are alternately arranged to form a multi-layer structure (Zheng Fig. 20). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the wound electrode structure of Sakamoto by the teaching of Zheng and to have change its structure to the stacked structure since such a change is mere change is shape. A change in shape or size is generally considered as being with the level of ordinary skill in the art. See MPEP 2144.04(IV).

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (U.S. PG Publication U.S. 2017/0110725) in view of Yamazaki et al. (U.S. Patent 6,632,538) and Cho et al. (U.S. PG Publication 2012/0115023) and further in view Zheng et al. (U.S. PG Publication 2020/0144624) and Jiang et al. (U.S. PG Publication 2019/0165339)

The discussion of Sakamoto, Yamazaki, Cho and Zheng as applied 18 is fully incorporated here and is relied upon for the rejection in this section.
Regarding Claim 19 Sakamoto is silent about a second adhesive layer disposed at a position of at least one selected from: between two adjacent first electrode sheets, between two adjacent second electrode sheets, on a side of the first electrode sheet, and on a side of the second electrode. Jiang discloses an electrode assembly and secondary battery including a cell and a protective layer, the cell includes a cell body and an electrode tab protruding from the cell body (Jiang paragraph 0005). Jiang discloses the protective layer is disposed on a lateral side of the electrode body (Jiang Fig. 1, 2, paragraph 0040, 0041) considered to be equivalent to the adhesive layer disposed on a first side of the first electrode sheet and a second electrode sheet. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the protective layer of Sakamoto by the teaching of Jiang and made the protective layer of Sakamoto extend beyond the tabs and cover one side of the electrode assembly for an improved protection of the battery. According to the MPEP this is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).
Response to Argument
In the response filed 01/19/2022 Applicant traverses the previously presented rejection under 102 over Sakamoto and argues that amended claims 1 and its dependent claims is not anticipated by the reference of Sakamoto (Remarks page 6-7). Examiner notes that the rejection has been withdrawn in view of the amendment of Claim 1 and 20. 
Applicant also traverses the rejection of the dependent claims under Sakamoto in view of Yamazaki and argues that Yamazaki teaches the protective layer is outside the battery case (Remarks page 7-10) and refers to Fig. 4 of the instant Application to support the argument that the protective layer is inside the package rather than being outside the package. Examiner notes that Fig. 4 of the present application does not explicitly show that the protective layer is inside the package. In fact none of the other drawings also show such a configuration. Consequently, the present rejection includes a 112(a) rejection for failing to comply with the written description requirement. Applicant’s argument that Yamazaki does not disclose the protective layer is inside the package is persuasive and the rejection now includes the new reference of Cho U.S. PG Pub. 2012/0115023) to meet the new limitation wherein the protective layer is located inside the package. But examiner motes that the limitation has no support in the specification. 
Examiner notes that the combined teachings of the applied references as presented above in this Office Action render the claimed invention obvious.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722